—Appeal by the defendant from a judgment of the Supreme Court, Kings *491County (Starkey, J.), rendered October 8, 1991, convicting her of murder in the second degree and conspiracy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that her trial counsel was ineffective because she failed, inter alia, to present certain material and character witnesses, known to counsel, on the defendant’s direct case, and to present evidence of the cumulative effect of the victim’s abuse of her (i.e., "battered woman syndrome”). The defendant’s claims are without merit. Under the circumstances presented here, the defendant was afforded meaningful representation (see, People v Baldi, 54 NY2d 137, 146; People Satterfield, 66 NY2d 796).
We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Copertino, Pizzuto and Santucci, JJ., concur.